UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6512


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARLOS DEAN SCOTT, a/k/a Bink, a/k/a Binky,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:02-cr-00241-1; 1:08-cv-00047)


Submitted:   June 16, 2011                   Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlos Dean Scott, Appellant Pro Se.       John Lanier File,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos Dean Scott seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying    relief        on    his     28   U.S.C.A.         § 2255    (West    Supp.     2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate        of     appealability.            28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent     “a       substantial         showing       of     the     denial    of     a

constitutional       right.”            28       U.S.C.      § 2253(c)(2).         When       the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating           that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El         v.    Cockrell,      537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that        Scott    has      not    made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3